OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS
                      AUSTIN




Honorable B. B. Carter
County Attorney
Mltoh%11 county
Colorado, Tsxas
Dear Sirs


                                            0 39sa,.
                                                  v   . C..S., a6'
                                            plioable.to agenolss
                                            slltl%r .ot_th% Ted-
                                           nt,astto~filing and'
                                           8~authorlxed to b%
                                            the  provLsion8 oi,
                                          l l?. c. s., 1925.




                                etter, dfitedApril 1, 1.999,
                                  rtment, wheteia ycm mm
                                  01% 3932, as amended,and
                                  tatmtes, 1925, raising
                               in part a% follorsr
                   there are many.d!xntmmte being
                    oounty for reoord by       the        oounty
                   noles of the4Government,          it    irr
                  at I&- Hsrriagton, otm cooaty
             T% a rulm    #ma the Attorney Qelreral,
            ereby request aam% at the earliest
             moment, a8 Mr. E%rrln@oa Is hoMing
    up the reeardine of acme b%oau%% they hare not
    bean filed aaoording to and ia .k%eplngwith Art-
    fole 3988, VbrQOQ’S A. 0. 5. oited abme.*.
            Article 6629, supra, provide6 aa hollows:
          "All bargains, aalsa a& other %mv%~-
     ames whatever, of w    land, teneaegts and
     hereditemeata. v&ether th%j =ay be made fOr
     passing any eats+& OS i'rmhold of inherttanoe
 Honorable B. IL Carter, Page 2



       or for a tena of yeara; and deeds of aettle-
       ment upon marriage, whether land, money or
       other personal thing;'and all deeda of trust
       and mortgages shell be void as to all oreditors
       and aubaequent purohasers for a valuable oon-
       slde:etlon without notice, unless they shall
       be aoknowledged or proved and filed with the
       olsrk, to be reoorded as required by law; bat'
       the eame as b%tweeQ the parties aQd their
       heir%, and aa to all %ubs%qu%Qt~purohaaore,
       with QOtiO% th%r%Of or WithOUt valuable OOQ-
       aideration, ahall be valid aQd blndl.ng.f
              Artlele 39SC, Revised Civil Statutes, providee
and fix%% the various fees and ohare%% that the clerk8 of
the aounty oourt are authorlsed ti reoeive for fillag
and reoordin6 suoh iMtrMeQtt3.
           Artlole SOS& Revfeed Civil Statute%, a6 amended,
and it.8relevant protlslons, reads a8 tollewe:
            * . . . Ro oouutj alerti*hall be oompellqd to
       kilo o? r%oo+ any iQ8trtmeQt of writin& perrftted
       m required by law to be r%eerded ltatllthe pay-
       ment or tender 0r paym%Qt Ottall legal fee8 for.
       eaoh filiug or reaording ha@ been~made. Roth&
       herein ,ehallbe held to inelude pap%rs QP iQetrQ-
       meritsfiled or recorded in mtits pending ia the
       oounty court."
          Be note that you state in your letter that Mlt-
chell County with a population of lC,lBS does QOt some
ander the salary law but that the eoQQty clerk 1s oom-
penaated on 831aQQQa1 fee basle.
          Tour request ralaea the prdstaryqueatlon   a6 to
whether or not euoh statutory filing and reoordlng tees
would be considered a tax. % have reviewed nwnereas
Federal and Stat8 deoisions and de QOt Simd any oaee
directly in point wher8iQ suoh fee%, a% authorized in otz
statutea, for flllng and recrordfagin%t rllmmlts of record,
are held to be a tax and as %uoh, %XelQptiOQweuld apply
to instrummtalltl%a of the Federal gOvernm%zktLtr The vi%w,
however, that suoh would not b% held a tax ee%@s stroQ@ly
supported by the language of Xx. Juatioe Role% ia Federal
Land Bank V. Croesland, 26lR. S. 394, 69 L. Ed. 103, 43
sup.   Gt.   Rep.   ?S!i:
Eonorable B. lf. Carter, Page 3



            "Of ooume. the State is not bound to
     furnish ita re&3try for nothitg. It ma2
     ohamze a zeaaonable i%% to meet th     XD9QSO
     O? the iQBtitUtiOQ.    But in this eza8"the
     ~~lslature ha% hOQ%stly diatlQgut%hed be-
     tween the fee and the additional requirements
     that it frankly reao~nlzer aa a tax.    I? it
     attempted to disguise the tax by aoniouQdiQg
     the tw%, the oourts would be oalled upon to
     oonsider how far the oharge exceeded the re-
     quirement of.support, a% when an excessive oharge
     la pad% ?or lnspeoting srtialea in lQtsr8tate oom-
     meroe.    D. E. Foote t Co. vs. Stanley, 2SZ U.S.
     404, 58 L. Bd. 696, 34 Sup. Ct. Rep, S77."
          That Oongreas has the power to oreate, or oaaee
to be areated, oorporatlonswhloh aot a% goreramental
ln8trumntalltle~ to at least a limited extent, and olothe
such lnstru8%Qtalltiea with exemptions from taxation,
appears to be well established. The prlnalpl% apparently
608% further and holda that goverQmeQta1 iaetrumeintali-
ties are not aubjeot to etate taxation aul%%s expressly
so npeolfled by an aat OS Congress. The dootrlne of
imuuQity was first P?enumiatsd IQ the o&se o? Nsbdlloah
vm. Xarylnnd, 4 Wheat 516, 4 L. Fd. 599, where it wa%
held that the State of Maryland had no power to tax her
national bank&
          ti the NoCullooh vs.    Maryland   oaae, Eupra, thlrr
 immunity waa derided:
          "The stataa have no power, by ttixatloaor
     otherwise, to retard, imp%de, burden or ia @uy
     maQQer oontrol the operations of the aoneti-
     tut.tional
              laws enaoted by Congress to oarr iQt0
     ex8outioQ the poviersvested in the generaI
     gOV8rQQent.~
           Viereoognlze the above principle that the
Supreme Court of the Onltsd States haa laid dom that a
state may not tax the Federal goverw8nt or its lnetru-
mentalities or do aught whloh would dlreotly interfere
with lta lawrul operations. The 0~l.ybasis, ther%fore, for
whioh the iPtpoaltlouof such service charge8 aa protlded
by our etatutes oould be oonstrued a tax is that suoh
Honorable B. R. Carter, Page 4



materially i.nterSereswith the due, expedient and orderly
prOO8dUr8 OS the Federal gOVerQtS%Q$While in th8 exeralse
Of   it6   OOQbtitUtiOQ01   pOK8rS.

             *Pees .requlred to be paid by individuala to
       publfo oS.:fcer%ordlnarlly are not aomldered to
       be taxes. Thue, a fee asse888d to pay the ox-
       pmaes of litigation,and whleh oompemate8 oae of
       the OfSloera  of the eoIvt for hi8 servlaea, 18
       not a tax. So a fee bpelred for the reaordl~g
       and flll~g of oertlflaatea of lneorporatlon,
       baseC OQ the amuQt of oapital stook, in not a
       tax it would aem, if wrely to dompsnsate the
       oSS~aer for asrvloea perfamed* . . Q~:;Y;       Tax-
       ation Srd Rd. Vol. 1
       Barrdon vs. Willis, ~%%pi5~%          Aa. Rep. 604;
       State I'x.Rel. D. Atklason,   sto. Railway Co. T.
       Board of County Coml86loaera. 4 lisbraaka 537,
       19 Am. Rep. 641.
          It 1% submitted that saoh ohargea for flll~g and
reaordlng IQatrumeQte under the abate   atiatateawould not
materially interfere with the due, %XpOdi%nt aad orderly
prooeOure OS the Federal gov%rma%Qt and that tlsasrth%
oases anb rules laid down by tit% ?%d%ral Suprera Court,
that auoh f8%% ar% taxes oanaot b% logiaallybed&ii&d,
It has long been an acroeptedrule of law that propwty
armed by a public body devoted to publlo ~4% e~ennotb%
taxed by another govemmeatal body. Klthout att%mptlQ&
to distinguish bGtw%%Q the variow   Federal    bStrUmSQtal-
ltles, or question their lawful and aoQstltutiona1 pur-
poses, we oannot help but not8 the feat that Federal
expenditures IQ the form of loam aeoured by aortgages,
deeda of trust, and other ahar~atsriatia debentures, QoQ-
aeded eovermaent owned, Ser public parposea and exe ted
Srom taxation by state goter%%mnt%.do not partake =!     % anf
ohawe OS status, raterlally lnareasing      or deomasing
Federal reV8QUOS or advan$a&%8 Q8oaaaarlly derived th*r%-
from si~&plyby taking:advantage OS the orderly prOt*OtiOA
or our state laws and applying for that 88OuritY by the
payment of reasonable and uQfim% Siitig and r*oOrdlQf$
feee authorgzed aad fixed by state laws for euoh servlO%a.
        Honorable 8. W. Carter, Page 5

    r



                      In the decent oaae of Jame8 VS. Dravo Contract-
        ins co., 502 0. S. 134, 58 Sup. Ct. Rep. 208, the Suprae
I

        Court of the United Statea held that a noa-dIeor~j.natoly
        West Virginia     gross sales and Inoonietax wae oolleotable
        from an independent oontraotor holding a oon'treotwith
        the Federalsgovernment for oonatruotion of look@ and dam
        in navigable atreams In the state, even it the tar fn-
        oreaeed the ooet to the Federal government, e:inoethe tax
        ma not laid upon the Federal government, it8 oifloem or
        property, was not laid upon the oontraot of the lederal




        Indian Hotoayo1.oCergany vs. Upited $tatem, teg 8, g.
        590, 51 Sup. c;t., Rep. 601:

                   *It Is an established prlaolpleof our ooa-
             etItutIonal.eyetem or duel government    that the
             instmmentalitlea, msam sad op8ratlqne whereby
             the United State8 exerolrrecr  it8 gotemuital
             powera are exempt tror tamstUn by tha atotem,
             andthatthe      lnatrmwntalltles,naor    an&bpora-
             tlons whereby the 6tatea exert the~gomrlmeNn1
             powem   belongin& to them are equally axem&* trsr
             taxation by the United States.     This priaol lo
             le Implied from the Indepeadenoe of the netP.   one1
             and state goorernmentewithin their reepeotfve
             epherea end from the prorialons Of the OOMtI-
             tution whloh look to the maintenanoeof the
             dual uptern. Celleotor v. Day, 11 lfall.llS
             $25 129 .2O L. Ed. 122; Wlll~nta i. Bina, kee
             v. ii, 2$, 224, 225, 61.8. da. 190; 95 L, Ed.
             9M.    Where the prinaiple applies It is not
             affeoted br the amount of the pertlo~lar tax
             oi the extant of the resulting Interierenoe;
             but is abdlati.      l&Oullooh T. Maryland, 4
             +&eat, 514, 450, 4 L. Ed. 599; United States
             t. BeltImore t Ohio B. Co., 19 Wall. 322,
             S29, 21 L. W, 599; JOhIWOn to Maryland, 264
             U. 8. 51, S5, 56, 41 S. Ct. 16, 65 L. Ed. 126;
             #illeepie 9. Oklahoma, 259 U. 9. 501, 505, 42 8. Ct. 1919
             ;; 2 z. E;        Qaandall t. Beyada, 6 Wall. SS, 44-44,
                 .    l    .
                              R
RonorebZe 8. M. Certer, PaEa 6


            Tbet eiiohf!llng +d reaordiug   fear euthorlaed
tu t.eoherged by our laws atfcrd :nUlreotly     revenuc to,
the stat@ would   not alone juetlfp auah fsea ocarlaered
6 tax. &ml ttiet   suck teen are recsccabl? and noo-dieorirp-
Ir;atoryoan herdiy be gusetlonsd. i-8 the ll?c of our
-late govarnziant  dapnnde upou the Loe?ul exerolen,ot
Zkte gowernacatal powers,     it oaunot be aeld thet euoh
has, unbar our dui eyetea of govsnwmnt, afrotie may
greeter lmpedimont, burden or unlawful exeroiee or aon+
trol by reputrlng euah obllgetlone to be set tJmo u& l
reaeoneble charge for 6anlaee     to the Federal &or#?a-
eicntfma ite lnetrum6ntalltlae than euoh exetzptioae
would llksly destroy or oeet undue burdens upon the
local  state government  itaol?. We find the follow&n6
lenyr%e In Baldwin ve. Ooldfrenk. 88 Tee. 249, 51 8.W.           i
1064 :
                Ror lTe Fsee paiU to pub110 oFFi-
     awe ~&~e’ln the.gdaeral rtenoo notrithetCDCuql
     tbet the m&o OF,proridiug ao&eetlon     t6 the
      ublis servants r~liorea   the tro8euror from pep
      nga eeiory. ...I)
     fl                   40  PC.  3urle. 8 2 p. U.
           YOU   are respeotiull~   lboieed   that   it I* the
opinion err tkiie dspartmant the%euah written laetrum$af?
luthorls& under mtfole 6629~~.  &Mae4   Cl+11 @OlUtM,
loBb, eau proeen8ed to the ooantp  &ark ror Ftiflag orid
reoorUfng by 8@onoLer or teetrU#nt&t%ee        of $t;aI~
Feasti government,     era not exempt fron the.pamen*
or lqpi Feae authorhad      to be oharfmd by the clerk
ader   t&s   rowlelone of hrtfole  SftJO, R#*Sead ClYil f?te-
totes,   lPBg, euoh firm not being l tex .uponthe Fod~rel
governmnt .
                                     Yours    very truly




:?wx:BT
          APPROVEDOCT20, 1939

                         .-.
          ATTORNEY GJCNEFtAL
                        OFTEXAS